 


109 HR 1083 IH: Methamphetamine Reduction Act of 2005
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1083 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Boren (for himself and Mr. Cole of Oklahoma) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Controlled Substances Act with respect to the regulation of ephedrine alkaloids, including ephedrine and pseudoephedrine. 
 
 
1.Short titleThis Act may be cited as the Methamphetamine Reduction Act of 2005. 
2.FindingsThe Congress finds as follows: 
(1)The United States faces increasing danger related to methamphetamine trafficking, production, and abuse. 
(2)Methamphetamine is a highly addictive drug that can be readily made from products and precursors purchased from retail stores. Step-by-step recipes can easily be found on the Internet, which is a factor in the dramatic increase in the number of clandestine labs in recent years. 
(3)Methamphetamine-producing clandestine laboratories have been identified by the Drug Enforcement Administration as a significant threat to the Nation’s public health and safety. The manufacture of methamphetamine produces highly toxic and unstable chemicals that threaten the well-being of first responders, law enforcement officers, and the community at-large. 
(4)Methamphetamine production, once exclusively found in West Coast States, has rapidly moved eastward to the Midwest. Production can now be found on the East Coast, in the States of New York and Florida. 
(5)Methamphetamine abuse is indiscriminate of age, socioeconomic level, or race. 
(6)Pseudoephedrine is a necessary precursor chemical in the production of methamphetamine, which prompted the Drug Enforcement Administration to initiate investigations regarding the chemical’s sale and distribution. 
(7)Efforts to reduce access to pseudoephedrine by methamphetamine producers, such as blister packaging and sales thresholds, have not been effective deterrents, and pseudoephedrine tablets remain pervasive in the illicit production of methamphetamine. 
(8)As States and communities attempt to combat and control methamphetamine through restricting the sale of pseudoephedrine products, it is incumbent upon the Congress to develop a uniform standard for the distribution of pseudoephedrine in tablet form. 
3.Controlled substances; addition of ephedrine alkaloids to schedule v 
(a)In generalEffective upon the expiration of 30 days after the date of the enactment of this Act, ephedrine alkaloids (including ephedrine and pseudoephedrine), and their salts, optical isomers, and salts of optical isomers, shall be considered to be listed in schedule V of the schedules of controlled substances established under section 202(c) of the Controlled Substances Act, subject to subsection (b). The Attorney General shall amend part 1308 of title 21, Code of Federal Regulations, accordingly. 
(b)Certain forms of pseudoephedrineSubject to the authority of the Attorney General under the Controlled Substances Act to designate drugs or other substances as controlled substances or listed chemicals— 
(1)subsection (a) does not apply to an ephedrine alkaloid when contained in a drug that— 
(A)is marketed or distributed lawfully in the United States under the Federal Food, Drug, and Cosmetic Act; and 
(B) as determined by the Attorney General, cannot be easily used in the illicit production of methamphetamine; and 
(2)an ephedrine alkaloid when so contained shall be considered a listed chemical. 
 
